Title: To James Madison from Martha Jefferson Carr, 21 August 1786
From: Carr, Martha Jefferson
To: Madison, James


Sir
August 21. 1786.
Your kind attention to my Sons, excites in me an Anxciety to acquaint you with every change in their situations. They have both been placed agreeable to your appointments but by a letter which I have just receiv’d from my Eldest son I find he now only boards with Mr Maury, and at the particular request of Mr Wythe is going through a course of reading with him, laid down by his Uncle Jefferson. From the exalted Character of that Gentleman I think my Son highly honoured by his notice, but your approbation of every step of this kind that he takes, is necessary to my happyness. I must therefore Sir trouble you with a request that should you see any Impropriety in this change you will be so Obliging as to point it out, & rest assured that any plan you shall think proper to propose shall be punctually Observed. Should you favour me with a line in the month of September be pleased to direct to Monticello. The forwarding the Inclosed will Infinitely Oblige Sir Your very Humbe Servt
M Carr
